This is a suit for divorce, charging cruel and inhuman treatment. Depositions were taken on behalf of each party. The divorce commissioner found against plaintiff, and the circuit court upheld that finding.
The evidence does not substantiate charges of personal cruelty. The plaintiff testified, however, that the defendant had accused her of marital infidelity. The defendant admitted *Page 300 
that he had accused her of being out in the woods or park at night for immoral purposes, and that his accusation was based solely on suspicion. The plaintiff gave plausible explanations of the facts which aroused defendant's suspicions and denied any improper conduct. His accusation amounts to a charge of prostitution, and the plaintiff's uncontradicted testimony establishes its falsity. Under section 6, chapter 64, Code, a false charge of prostitution made by the husband against the wife is deemed cruel treatment, and is ground for a limited divorce. The plaintiff is, therefore, entitled to a divorcea mensa and the decree of the circuit court will be reversed, and the cause remanded.
Reversed and remanded.